     Case 3:19-cv-03650-MCR-HTC Document 40 Filed 10/09/20 Page 1 of 2

                                                                        Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



BRIAN MARKEITH GAGE,
      Plaintiff,

v.                                               Case No. 3:19cv3650-MCR-HTC

WALTER CLEMMONS,
CAPTAIN JOHN DOE,
TIMOTHY STEPHENS,
      Defendants.

                                          /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 4, 2020, ECF No. 39, which recommends that

the Defendant Clemmons’ motion to dismiss, ECF No. 30, be granted. The parties

have been given an opportunity to file objections.

      Having considered the Report and Recommendation, and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.
     Case 3:19-cv-03650-MCR-HTC Document 40 Filed 10/09/20 Page 2 of 2

                                                                         Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 39, is

        adopted and incorporated by reference in this Order.

     (2) Defendant Clemmons’ Motion to Dismiss, ECF No. 30, is GRANTED,

        and the First Amended Complaint, ECF No. 9, is DISMISSED WITH

        PREJUDICE as to Defendant Clemmons.

     (3) The Clerk is directed to refer the matter back to the magistrate judge for

        further proceedings.

     DONE AND ORDERED this 9th day of October 2020.




                                      M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3650-MCR-HTC
